—■ Appeal from a decision of the Workers’ Compensation Board, filed August 7, 1981, which ruled that claimant was not disabled due to an occupational disease and denied his claim for benefits. The sole issue in this case is whether the concededly poor working conditions present at claimant’s place of employment, coupled with the fact that he was required to spot clean garments using carbon tetrachloride, benzene and other toxic fluids, either caused or aggravated a pre-existing pulmonary condition to the point that he had to cease work because of an occupational disease within the meaning of the Workers’ Compensation Law. The board disallowed the claim and this appeal by claimant challenging that decision ensued. The record clearly establishes *732that claimant, prior to starting his employment with Valor Clothers, Inc., in May, 1972, had a long history going back to 1964 of medical treatment, including several hospitalizations, for pulmonary disfunction. In fact, within one year of his employment, claimant was hospitalized because of what his own doctor described as “chronic obstructive pulmonary disease”. X rays taken at the time indicated that claimant had an obstructive, restricted disease, progressive and deteriorating in nature. Compensation is not payable for the aggravation of a previous active condition (Matter of Perez v Pearl-Wick Corp., 56 AD2d 239, 241). To be compensable, the pre-existing condition must be dormant and nondisabling and some distinctive feature of the employment must cause disability by activating the condition (Matter of Strouse v Village of Endicott, 50 AD2d 635). Such conditions are not present here, and the board’s decision denying benefits to claimant must be upheld. Decision affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Weiss and Levine, JJ., concur.